 

Case 2:19-mj-02218-GJF Document1 Filed 07/24/19 Page 1of3

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

 

United States of America )
v. )
) Case No: ) g . at | D
Jesse WILLIAMS Jr. m)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of July 22, 2019 in the county of Luna in the State and District of New Mexico, the defendant violated 8
U.S.C. §1324(a)(1)(A)(ii)( Transporting), 1324(a)(1)(A)(v)(1)\(Conspiracy), an offense described as follows:

engage in a conspiracy with others known and unknown to commit a violation of 8 USC 1324 (a)(1)(A)(ii)(Transporting),
to wit: knowing or in reckless disregard of the fact that aliens, had come to, entered, or remained in the United States in
violation of law, transport, or move or attempt to transport or move such aliens within the United States by means of
transportation or otherwise, in furtherance of such violation of law

This criminal complaint is based on these facts:
On July 22, 2019, Deming Remote Video Surveillance Systems operators were advised by the Santa Teresa Border Patrol
Station, that they had obtained visual of a possible U-Haul truck that had loaded up with illegal aliens and was heading
westbound on New Mexico State Road (NMSR) 9 towards Columbus, New Mexico. Due to low law enforcement
presence, and proximity to the US/Mexico border, this part of NMSR 9 is commonly used by illegal alien and narcotic
smugglers to further their entrance into the United States. Deming RVSS advised Deming BPA's assigned to the east side
of the Columbus, New Mexico Port of Entry to be on the lookout for the suspected vehicle.

Continued on the attached sheet.

CO

a Complainant's signature

John Pioquinto BORDER PATROL AGENT

Printed name and title

 

Sworn to before me and signed in my presence.

Date: July 24, 2019

 

 

Judge's signature

CARMEN E. GARZA

Printed name and title

City and state: Las Cruces, N.M.

 
 

Case 2:19-mj-02218-GJF Document1 Filed 07/24/19 Page 2 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
Vs.

Jesse WILLIAMS Jr.

On July 22, 2019, a BPA assigned to the east side of the Columbus, New Mexico Port of Entry
responded to the activity that Deming RVSS had received concerning a U-Haul truck possibly
smuggling illegal aliens The BPA encountered a U-Haul vehicle heading eastbound on NMSR 9
near mile marker 99, The BPA turned around to follow the U-Haul and noticed the rear tailgate
door of the U-Haul was open and not securely shut. At this time the BPA activated his vehicles
emergency equipment and the U-Haul truck pulled over to the shoulder of NMSR 9 at
approximately mile marker 95.

The BPA approached the driver side door and identified himself as a United States Border Patrol
Agent and began to question the driver, later identified as Jesse WILLIAMS Jr., as to his
citizenship and immigration status. WILLIAMS freely stated that he was a United States Citizen
and that he had picked up 18 illegal aliens on Hwy 9. A secondary BPA identified himself as a
United States Border Patrol Agent to the front passenger and questioned him as to his
citizenship. The BPA determined that the front passenger was illegally in the country and took
him into custody.

An additional BPA K-9 and his canine partner arrived on scene and conducted a canine sniff of
the vehicle. The canine alerted to the rear compartment of the U-Haul truck, and the BPA’s
opened the door where they discovered seventeen individuals sitting on the floor in the rear
cargo area. The BPA’s questioned all subjects as to their citizenship and nationality. Eight of
the subjects freely stated that they were citizens of Guatemala and were not in possession of any
documents that would allow them to enter and remain in the United States legally. Seven
subjects freely stated that they were citizens of Mexico and were not in possession of any
documents that would allow them to enter and remain in the United States legally. The
remaining three subjects stated that they were citizens of Ecuador and were not in possession of
any documents that would allow them to enter and remain in the United States legally. The
subjects stated that they knowingly crossed the International Boundary near Palomas,
Chihuahua, Mexico, approximately 30 miles east of the Columbus, New Mexico Port of Entry,
through the open desert to avoid inspection by a Customs and Border Protection Officers at a
designated Port of Entry. All subjects were taken into custody and transported to the Deming
Border Patrol Station for further questioning and processing.

Smuggling scheme information:

WILLIAMS the driver of the failed smuggling scheme made the following post Miranda
statement.
Case 2:19-mj-02218-GJF Document1 Filed 07/24/19 Page 3 of 3

On July 23, 2019 BPA’s interviewed Jesse WILLIAMS Jr. in reference to his involvement in the
failed smuggling scheme in which he was the driver. A BPA asked WILLIAMS in what
language he felt more comfortable understanding his Miranda Rights to which WILLIAMS
stated "Spanish." The BPA read WILLIAMS his MIRANDA Rights in the Spanish language
and WILLIAMS signed saying that he understood his rights and was willing to give a statement
without an attorney present. A secondary BPA served as witness to this fact.

Jesse WILLIAMS Jr. stated that he is currently residing in Ciudad Juarez, Chihuahua Mexico,
and that approximately four months ago a friend introduced him to "TONY" a known smuggler
in Palomas, Chihuahua, Mexico. WILLIAMS added that on July 20, 2019, he called Tony to ask
him for work transporting illegal aliens. Furthermore WILLIAMS stated that "TONY" offered
him to smuggle a group of illegal aliens to Albuquerque, New Mexico, but that "TONY" is only
smuggling groups of 15 or more aliens, so "TONY" instructed him to rent a U-Haul to which
WILLIAMS agreed. WILLIAMS further added that he was instructed to pick up the group of
illegal aliens at a mile marker on New Mexico State Road 9, and transport them to Albuquerque,
New Mexico. WILLIAMS did not disclose which mile marker was the pickup

point. WILLIAMS admitted that he knew that by transporting people in the back of a U-Haul
was dangerous and that someone could die due to the hot weather, but WILLIAMS was willing
to take that risk. Furthermore WILLIAMS stated that this was the first time that he used a U-
Haul, and that he usually transports illegal aliens using a minivan. WILLIAMS stated that he
usually gets paid between $850.00 and $1,000.00 dollars per alien each time. WILLIAMS added
that on this occasion he was going to deliver the illegal aliens to an unknown apartment complex
in Albuquerque, New Mexico, but he was stopped and arrested by Border Patrol.

DISPOSITION

AUSA Alfred Perez was contacted by a BPA and approved criminal prosecution under 8 USC
1324 Conspiracy to Transport Illegal Aliens for Jesse WILLIAMS, Jr.

NO Material Witnesses are being used in the case against WILLIAMS.

1. Based on the aforementioned facts, your Affiant believes that there is probable cause to believe
that Jesse WILLIAMS Jr. along with others known and unknown did violate Title 8 United States Code,
Sections 1324 (a)(1)(A)(ii) and 1324 (a)(A)(v)(I)

2. AUSA Alfred Perez was presented the case for prosecution. The case was accepted based on the
aforementioned facts, Jesse WILLIAMS Jr. will be charged under 8 USC 1324 (conspiracy to transport).

John Pioquinto HONORABLE

Border Patrol Agent United States Magistrate Judge

Carmen E. Garza
